Citation Nr: 1518381	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a disability manifested by fallen arches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who had active duty for training from February to June 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence.

The issue of service connection for a disability manifested by fallen arches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

1.  Acne was noted on induction, and is not shown to have increased in severity during service,  

2.  During service the Veteran had a facial rash that was considered to be related to the wearing of camouflage, and resolved; a chronic residual disability is not shown.

2.  A chronic skin disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February, May and August 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and private medical records he has submitted have been associated with the record.  He was afforded a VA examination.  As was noted above, at the hearing before the undersigned he requested (and was granted) a (60 day) abeyance period for the submission of additional evidence; that period of time has lapsed, and no additional evidence was received.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2015 hearing, the undersigned identified the issue, and advised the Veteran that what remained necessary to substantiate the claim of service connection for a skin disability was evidence of a nexus between the Veteran's current skin disability and his complaints in service.  Testimony by, and elicited from, the Veteran focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of what remains needed to substantiate it.  As noted above, the Veteran was afforded an abeyance period for the submission of additional evidence.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that mild acne on the trunk was noted on the enlistment examination in January 1994.  In April 1994, he complained of a rash on his cheeks and forehead with swelling after putting camouflage makeup on his face.  Examination showed slight swelling of the nasal sinus areas with small bumps.  There was slight swelling of the forehead.  Several days later, he complained of itching, burning and swelling after using camouflage.  His face was erythematic with papules.  The assessment was allergic dermatitis secondary to camouflage.  He was instructed to avoid using camouflage for about one week.  

Private medical records show the Veteran was seen in September 2002.  He had post inflammatory hyperpigmentation on his forehead and side of his face.  It was indicated it looked like seborrheic dermatitis versus chronic contact irritant type dermatitis.  In June 2010, he had minimal acne keloidalis at the nape of his neck, which was associated with one or two pustules, with a keloidal component.  He also had a chronic hyperpigmentation of the forehead.  The Veteran stated this started when he had to wear a Kevlar helmet in service.  Something was irritating the skin to the point where he had responded with post inflammatory hyperpigmentation.  

In May 2010, B.H. Moore, M.D. stated he had examined the Veteran on multiple occasions, most recently that month.  He noted the Veteran had ongoing issues of chronic dermatitis. 

On December 2012 VA skin examination, the Veteran stated he had a rash on his neck and bumps on the back of his neck, which usually occurred after getting a haircut.  He also complained of a rash on his forehead and hyperpigmentation since wearing a helmet.  He stated this got better with treatment.  It was noted that he was seen in service for a rash on his forehead that was thought to be secondary to camouflage and use of a helmet, and that this was resolved.  The diagnosis was acne.  The examiner opined that it was less likely than not that the Veteran's skin condiction was incurred in or caused by service.  He noted the Veteran's current complaints involved small bumps at the base of his neck.  He noted that the Veteran's examination when he entered service showed acne of the trunk.  The examiner acknowledged the Veteran was treated for a rash in service, but this was on his face and was thought to be an allergic reaction to camouflage and his helmet.  He stated the Veteran had no current complaints of a rash on his face or forehead.

At the January 2015 hearing before the undersigned, the Veteran testified that he noticed bumps on the back of his head after getting a haircut in basic training.  He said he had dermatitis diagnosed.  He also stated he sought treatment from a dermatologist in 2000.  When asked if the physician had related his current condition to service, the Veteran said the doctor indicated it was a possibility.  He indicated he had a written opinion ("a sheet a paper") documenting the private.  He was afforded the opportunity to submit such evidence during an abeyance period.  That period has lapsed, and no such evidence was received.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is claimed; incurrence of aggravation of a disease or injury in service; and a causal relationship between the current claimed disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the diagnosis of a skin disability and the matter of a nexus between such disorder and service are medical questions beyond the scope of lay observation/common knowledge; they require medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

The record shows various distinct skin diagnoses noted at various times, and these are addressed in turn.  

Acne on the trunk was noted on the Veteran's service entrance examination.  It is not shown to have required attention during service, and is not shown to have been aggravated in service.  Therefore, service connection for such skin disability entity is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

During service the Veteran was found to have an allergic reaction on the face and forehead from wearing camouflage and a helmet.  That problem resolved with removal of the materials causing the reaction.  Although he alleges having had the problem ever since, a face or forehead skin problem was not found on the VA examination.  Therefore, it is considered to have been an acute and transitory reaction that resolved without residual pathology.  As it is not currently shown, service connection for such disability is not warranted.  

The only medical opinion in the record that addresses the matter of a nexus between current skin pathology and the Veteran's service, the report of the VA examination (Dr. Moore does not offer an opinion regarding the etiology of the Veteran's current skin disorder) is against his claim.  The Veteran's own opinion in the matter is not competent evidence.  He is competent to observe that he has rashes/eruptions on his skin.  However, whether a current skin disability is related to etiological factors during remote service is a medical question.  The Veteran is a layperson, and does not cite to supporting medical opinion or literature.  While he testified that a private provider related his current skin complaints to service, and offered to submit a statement to that effect, he has not done so, and the Board assumes such opinion is not available.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that a current skin disability is related to the Veteran's service/events therein.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a skin disability is denied. 


REMAND

The Veteran argues that he has fallen arches secondary to his service-connected bilateral shin splint disability.  In a May 2010 letter Dr. Moore noted the Veteran reported a significant gait alteration due to flat feet; it appears he is suggesting that this led to shin splints, not that the shin splints caused the flat feet.  On December 2012 VA examination, the examiner opined that the Veteran's flat feet were less likely than not caused by service or the result of service-connected shin splints.  The examiner noted that he could not find any studies showing that shin splints caused or increased the risk of the future development of pes planus.  That opinion does not adequately address whether the service-connected shin splints aggravated the flat feet (fallen arches).  That is a medical question.  As adjudication of a secondary service connection claim must consider both whether a service connected disability caused the claimed disability and whether the service connected disability aggravated the claimed disability a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for fallen arches since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.
2.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to the physician who examined him in December 2012 for a supplemental medical advisory opinion regarding the etiology of the Veteran's fallen arches.  The physician should review the record and offer an opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's fallen arches were aggravated by his bilateral shin splints.  If the examiner who conducted the December 2012 examination is unavailable, the AOJ should arrange for another VA examination of the Veteran to secure the medical opinion sought. 

The examiner must include rationale with the opinion.

3.  The AOJ should then review the record and readjudicate the remaining claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


